DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment	

The amendments filed 03/01/2022 have been entered.
Per the 03/01/2022 amendment:
Claims 26-27, 34, 36 and 40 are currently amended.
Claims 51-52 are newly presented.
Claims 26-52 are now pending.

Response to Arguments

Applicant’s arguments, see Page 9 of Remarks, filed 03/01/2022, with respect to the rejection(s) of claim(s) 26-44 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sayeed (US 20160353299 A1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 26-39 and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic (US 20160119948 A1), hereafter D1, in view of Chen (US 20170215186 A1), hereafter C1, and further in view of Sayeed (US 201602353299 A1), hereafter S1.
Regarding Claim 26, D1 discloses the below limitation:	generate first configuration information to configure a first user equipment ("UE") to operate using a first component carrier within a wideband carrier of a cell (D1 Par 101 base station 105a may determine a multiplexing configuration for TTI 215 within DL burst; Fig 3C and Par 110 DL burst 305d may represent allocated resources for TTI 310e … data for a first UE 115 may be conveyed by PDSCH 320e using frequency region 340),	generate second configuration information to configure a second UE to operate using a second component carrier within the wideband carrier of the cell (Par 110 data for a second UE 115 may be conveyed by PDSCH 320e using frequency region 345; Fig 3C shows frequency regions 340 and 345 have different bandwidths),
D1 does not disclose the below limitation:	cause transmission of the first and second configuration information to the first and second UEs, respectively.
C1 does disclose the below limitation:	cause transmission of the first and second configuration information to the first and second UEs, respectively (C1 Par 52 base stations 105 may perform radio configuration and scheduling for communication with UEs 115; Fig 10 wherein BS 105-d communicates with UEs 115-d and UE 115-e).
D1 and C1 do not disclose the below limitation:	wherein the first component carrier has a first center frequency;	wherein the second component carrier has a second center frequency that is different than the first center frequency; and
S1 does disclose the below limitation:	wherein the first component carrier has a first center frequency (S1 Par 48 first component carrier with a 700 MHz center frequency);	wherein the second component carrier has a second center frequency that is different than the first center frequency (Par 48 second component carrier with a 2100 MHz center frequency); and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the configuration of frequency regions between multiple UEs as disclosed in D1 with the specific division of bandwidth within a component carrier as disclosed in C1 and further with assigning different central frequencies to each component carrier, as disclosed in S1. D1 discloses separating frequency regions of different bandwidths between two UEs. C1 clarifies that the different bandwidths allocated between two devices are each within different bands delineated from one another prior to communication. S1 reads upon amended language directed to center frequencies and assigning different center frequencies to each of the two component carriers contemplated herein. All three references are directed to ways of managing a bandwidth and assigning resources via component carriers. The center frequency of a component carrier is known in the art, and assigning different center frequencies to different component carriers is also known in the art. Assigning different bandwidths (and center frequencies) to different UEs lessens interference caused by overlapping signals. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 27, D1, C1 and S1 disclose the limitations of Claim 26.
D1 further discloses the below limitation:	wherein the instructions cause the base station to configure the first UE to operate using a first bandwidth (D1 Par 101 base station 105a may determine a multiplexing configuration for TTI 215 within DL burst), and
D1 does not disclose the below limitation:	wherein first bandwidth is a first downlink bandwidth and the first configuration information is to further configure the first UE with a first uplink bandwidth.
C1 does disclose the below limitation:	wherein first bandwidth is a first downlink bandwidth and the first configuration information is to further configure the first UE with a first uplink bandwidth (C1 Par 47 wideband low latency communications may be used for both downlink (DL) and uplink (UL)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the aforementioned instructions with assigning a first bandwidth to a first UE as disclosed in D1 with using the assigned bandwidth resources for both downlink and uplink communication as disclosed in C1. For a UE to have two-way communication with a BS as described in the instant methods, it should have access to both DL and UL bands. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 28, D1, C1 and S1 disclose the limitations of Claim 26.
D1 further discloses the below limitation:	wherein the first configuration information comprises a downlink configuration and an uplink configuration (D1 Fig 26 block 2610 receive a duration of the downlink TTI and block 2615 receive an indication of a duration of an uplink TTI; see also Fig 3A-3C wherein UL and DL bandwidths are separate).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the aforementioned instructions with configuring the UE to communicate in DL and UL as disclosed in D1. Configuring UL and DL upon initial UE configuration is more efficient when the UE is expected to use two-way communication with a base station as disclosed herein. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 29, D1, C1 and S1 disclose the limitations of Claim 27.
D1 further discloses the below limitation:	wherein the first downlink bandwidth is different than the first uplink bandwidth (D1 Fig 3A-3C wherein UL and DL bandwidths are different).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the aforementioned instructions with configuring the UE to communicate in different DL and UL bands as disclosed in D1. Configuring the DL and UL bandwidth to be different allows the UE to send and receive at the same time, as well as prevents interference caused by such operation. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 30, D1, C1 and S1 disclose the limitations of Claim 27.
D1 does not disclose the below limitation:	wherein the first downlink bandwidth, the first uplink bandwidth, or both, is equal to a maximum bandwidth of the wideband carrier of the cell.
C1 does disclose the below limitation:	wherein the first downlink bandwidth, the first uplink bandwidth, or both, is equal to a maximum bandwidth of the wideband carrier of the cell (C1 Fig 5 and Par 102 at 515 BS 105b maps a TB within the first TTI according to a wideband configuration (e.g. maps to use full bandwidth) … TB may be an uplink TB or a downlink TB; see also Fig 11 block 1110 wherein a TB is mapped according to a wideband configuration that comprises resources of both the first CC and the second CC (interpreted to be the full resources of the wideband)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the aforementioned instructions with mapping resources to TB such that the assigned bandwidth is equal to the wideband as disclosed in C1. C1 doesn’t disclose that the mapped resources are the entire wideband. However, C1 describes the wideband in terms of a first CC and a second CC. Therefore, by mapping both CCs to a particular TB, it can be interpreted that the entire available wideband is mapped to said TB. By mapping the entire wideband, it ensures that the full spectrum is being used for the sake of efficiency. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 31, D1, C1 and S1 disclose the limitations of Claim 27.
D1 further discloses the below limitation:	wherein the first configuration information is to further configure the first UE with one or more frequency regions for downlink or uplink (D1 Par 110 to indicate which data resources (e.g. frequency regions) are assigned to the first UE 115 … TTI 310e may include PDCCH 315e).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the aforementioned instructions with one or more frequency regions as disclosed in D1. Configuring the UE for operation within a particular frequency region prevents interference caused by transmitting on an unavailable frequency. Configuring the frequency regions also helps the network track which frequency regions are in use. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 32, D1, C1 and S1 disclose the limitations of Claim 31.
D1 further discloses the below limitation:	wherein the one or more frequency regions for downlink or uplink comprise one or more frequency regions for downlink and one or more frequency regions for uplink, wherein the one or more frequency regions for downlink are different than the one or more frequency regions for uplink (D1 see Fig 3A-3C for examples of frequency regions divided are different between UL and DL).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the aforementioned instructions with separating frequency regions between DL and UL as disclosed in D1. Configuring the DL and UL bandwidth to be different allows the UE to send and receive at the same time, as well as prevents interference caused by such operation. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 33, D1, C1 and S1 disclose the limitations of Claim 26.
D1 further discloses the below limitation:	process a report from the UE to determine capabilities of the UE (D1 Par 95 UE 115 may be configured with multiple DL CCs and one or more UL CCs… each carrier may be used to transmit control information, overhead information, data, etc. (e.g. capability information); see also Fig 172); and	generate the first configuration information based on the capabilities (Par 110 data for a second UE 115 may be conveyed by PDSCH 320e using frequency region 345).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the aforementioned instructions with transmitting capability information of the UE to a BS so that the BS can ensure the resources assigned to the UE are appropriate as disclosed in C1. Sending capability information prior to assigning resources prevents errors from occurring, such as assigning a bandwidth to a UE incapable of transmitting on that bandwidth. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 34, D1 discloses the below limitation:	processing circuitry to configure a plurality of UEs for communication in a cell over simultaneous connections (D1 Par 101 base station 105a may determine a multiplexing configuration for TTI 215 within DL burst; Par 110 indicate which data resources (e.g., frequency regions) are assigned to the first UE 115 and the second UE 115, TTI 310e may include PDCCH 315e and PDCCH 315f respectively)	based upon capabilities of each UE of the plurality of UEs (Par 172 number of resources allocated for a particular UE may be determined, for example, on an amount of data to be transmitted and a latency requirement/QoS requirement), wherein the encoding circuity is further to:	encode a first transmission to a first UE from the plurality of UEs using a first component carrier within the wideband carrier (Fig 3C and Par 110 data for a first UE 115 may be conveyed by PDSCH 320e using frequency region 340),	encode a second transmission to a second UE from the plurality of UEs using a second component carrier within the wideband carrier (Fig 3C and Par 110 data for a second UE 115 may be conveyed by PDSCH 320e using frequency region 345),
D1 does not disclose the below limitation:	encoding circuitry to encode transmissions on a wideband carrier centered around a carrier frequency; and
C1 does disclose the below limitation:	encoding circuitry to encode transmissions on a wideband carrier centered around a carrier frequency (C1 Par 11 discloses wideband configuration that comprises resources of the first and second CCs; see also Fig 10); and
D1 and C1 do not disclose the below limitation:	wherein the first component carrier has a first center frequency, and	wherein the second component carrier has a second center frequency that is different than the first center frequency.
S1 does disclose the below limitation:	wherein the first component carrier has a first center frequency (S1 Par 48 first component carrier with a 700 MHz center frequency), and	wherein the second component carrier has a second center frequency that is different than the first center frequency (Par 48 second component carrier with a 2100 MHz center frequency).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the configuration of frequency regions between multiple UEs as disclosed in D1 with the specific division of bandwidth within a component carrier as disclosed in C1 and further with assigning different central frequencies to each component carrier, as disclosed in S1. D1 discloses separating frequency regions of different bandwidths between two UEs. C1 clarifies that the different bandwidths allocated between two devices are each within different bands delineated from one another prior to communication. S1 reads upon amended language directed to center frequencies and assigning different center frequencies to each of the two component carriers contemplated herein. All three references are directed to ways of managing a bandwidth and assigning resources via component carriers. The center frequency of a component carrier is known in the art, and assigning different center frequencies to different component carriers is also known in the art. Assigning different bandwidths (and center frequencies) to different UEs lessens interference caused by overlapping signals. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 35, D1, C1 and S1 disclose the limitations of Claim 34.
D1 further discloses the below limitation:	wherein the processing circuitry is to selectively configure carrier aggregation (CA) for each UE based upon the capabilities of each UE (D1 Par 172 number of resources allocated for a particular UE may be determined, for example, on an amount of data to be transmitted and a latency requirement/QoS requirement; see also Par 94 wherein configuration of CCs depends upon capabilities of UEs 115).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the aforementioned base station with assigning resources to a UE based on capability as disclosed in D1. Assigning resources based on capabilities prevents assigning resources to a UE that cannot utilize said resources, therefore creating waste. It is important to ensure that the available spectrum is used as efficiently as possible due to the number of devices attempting to connect to a modern network. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 36, D1, C1 and S1 disclose the limitations of Claim 34.
D1 further discloses the below limitation:	wherein the processing circuitry configures the first UE to operate using a first bandwidth (D1 Par 101 base station 105a may determine a multiplexing configuration for TTI 215 within DL burst), and	wherein the first bandwidth comprises a first downlink bandwidth and a first uplink bandwidth (Fig 26 block 2610 receive a duration of the downlink TTI and block 2615 receive an indication of a duration of an uplink TTI; see also Fig 3A-3C wherein UL and DL bandwidths are separate).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the aforementioned base station with configuring the UE to communicate in DL and UL as disclosed in D1. Configuring UL and DL upon initial UE configuration is more efficient when the UE is expected to use two-way communication with a base station as disclosed herein. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 37, D1, C1 and S1 disclose the limitations of Claim 36.
D1 does not disclose the below limitation:	wherein the first downlink bandwidth, the first uplink bandwidth, or both is equal to a bandwidth of the wideband carrier.
C1 does disclose the below limitation:	wherein the first downlink bandwidth, the first uplink bandwidth, or both is equal to a bandwidth of the wideband carrier (C1 Fig 11 block 1110 map a TB within the first TTI according to a wideband configuration that comprises resources of the first CC and resources of the second CC).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the aforementioned base station with mapping resources to TB such that the assigned bandwidth is equal to the wideband as disclosed in C1. C1 doesn’t disclose that the mapped resources are the entire wideband. However, C1 describes the wideband in terms of a first CC and a second CC. Therefore by mapping both CCs to a particular TB, it can be interpreted that the entire available wideband is mapped to said TB. By mapping the entire wideband, it ensures that the full spectrum is being used for the sake of efficiency. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 38, D1, C1 and S1 disclose the limitations of Claim 34.
D1 further discloses the below limitation:	wherein the processing circuitry is to configure a UE with an uplink channel that has a different carrier frequency region from a downlink channel (D1 Fig 3A-3C wherein UL and DL bandwidths are different).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the aforementioned base station with separating frequency regions between DL and UL as disclosed in D1. Configuring the DL and UL bandwidth to be different allows the UE to send and receive at the same time, as well as prevents interference caused by such operation. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 39, D1, C1 and S1 disclose the limitations of Claim 34.
D1 further discloses the below limitation:	generate first configuration information for the first UE; and generate second configuration information for the second UE; and the encoding circuitry is to encode transmissions of the first and second configuration to the first and second UEs, respectively (D1 Par 110 to indicate which data resources (e.g. frequency regions) are assigned to the first UE 115 and the second UE 115, TTI 310e may include PDCCH 315e and PDCCH 315f respectively).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1. C1 and S1, to combine the aforementioned base station with encoding different configured to bandwidths to each UE as disclosed in D1. Configuring each UE with its own bandwidth allows the UEs to communicate simultaneously with a relatively low chance of interference caused by each other. Configuring the UEs each with their own resources also allows the network to account for UEs with different capabilities. Therefore, it would have been obvious to combine D1, C1 and S1 to obtain the invention, as specified in the instant claim.

Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of C1.
Regarding Claim 40, D1 discloses the below limitation:	decoding circuitry to decode transmissions from a base station (D1 Fig 8 transceiver 835);	encoding circuitry to encode transmissions to the base station (Fig 8 transceiver 835); and	processing circuitry (Fig 8 processor 805), coupled with the decoding circuitry, to:	configure components of the UE based on configuration instructions received within the decoded transmissions (Fig 3C and Par 110 DL burst 305d may represent allocated resources for TTI 310e … data for a first UE 115 may be conveyed by PDSCH 320e using frequency region 340),	wherein the first designated CC carrier frequency is different than a second designated CC carrier frequency that is assigned by the base station to a second UE (Fig 3A wherein channels 315a, 325a and 330a are at different frequencies (see also Fig 3B and 3C)); and	perform a search and initial synchronization based on the decoded transmission (Fig 4 block 425 switch radio configuration (in response to receiving a transmission from BS 105b)); and	cause the encoding circuitry to transmit, in an encoded transmission, capability information that is to include a CC bandwidth supported by the UE (Fig 4 step 430 UE 115b transmits UL data to BS 105b using radio configuration received from BS 105b).
D1 does not disclose the below limitation:	the configuration instructions to include a first designated component carrier (CC) bandwidth and a first designated CC carrier frequency, the first designated CC bandwidth being within a wideband carrier of the base station; and
C1 does disclose the below limitation:	the configuration instructions to include a first designated component carrier (CC) bandwidth and a first designated CC carrier frequency, the first designated CC bandwidth being within a wideband carrier of the base station (C1 Fig 4A CC 205-f and BW 405-b); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1 and C1, to combine the hardware and steps of configuring the hardware for broadcasting in a designated bandwidth, as disclosed by D1, with the further step of including a designated CC bandwidth and carrier frequency within a wideband as disclosed in C1. D1 is directed to configuring bandwidth resources for at least two UEs and C1 is directed towards configuring one or more CC resources for a single UE so that the UE communicates only within a designated bandwidth. Configuring a UE to communicate only within a designated CC bandwidth makes it more efficient to schedule communications when multiple devices are communicating with a BS at the same time. Because the UE only operates within the designated bandwidth, other portions of the wideband can be assigned to other UEs such that the UEs can communicate simultaneously without interference. This is an efficient way of scheduling resource usage for a BS that many UEs are connected to. Therefore, it would have been obvious to combine D1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 41, D1 and C1 disclose the limitations of Claim 40.
D1 further discloses the below limitation:	wherein the capability information is to include carrier aggregation (CA) support information, and the configuration instructions are to include a CA configuration (D1 Par 83 UE 115 may be configured with multiple DL CCs and one or more UL CCs for carrier aggregation (see also Fig 4A of C1 wherein carrier aggregation of two CCs is shown)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1 and C1, to combine the aforementioned UE with the addition of carrier aggregation support information being included when configuring a UE, as disclosed in D1. It is common in the art to use CA to aggregate multiple CCs into a single frequency region. Doing this gives a UE configured for these resources a larger bandwidth to operate in, which can be beneficial for UEs that need more bandwidth than which is available in a single CC. Therefore, it would have been obvious to combine D1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 42, D1 and C1 disclose the limitations of Claim 40.
D1 further discloses the below limitation:	wherein the first designated CC bandwidth is equal to a bandwidth of the wideband carrier of the base station (D1 Par 94 multiple CCs may be aggregated or utilized concurrently to provide some UEs 115 with greater bandwidth).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1 and C1, to combine the aforementioned UE with aggregating multiple CCs such that the UE is configured to communicate on the entire wideband carrier of the BS, as disclosed in D1. Aggregating CCs performs the function of increasing the bandwidth a UE can communicate on. The more bandwidth available for a UE to operate on, the more data the UE can send at once and the more redundancy the UE has in case of a portion of the bandwidth becoming congested.  Therefore, it would have been obvious to combine D1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 43, D1 and C1 disclose the limitations of Claim 40.
D1 further discloses the below limitation:	wherein the first designated CC carrier frequency is different from the carrier frequency of the wideband carrier of the base station (D1 see Fig 3A-3C for examples of frequency regions divided are different between UL and DL).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1 and C1, to combine the aforementioned UE with separating frequency regions between DL and UL as disclosed in D1. Configuring the DL and UL bandwidth to be different allows the UE to send and receive at the same time, as well as prevents interference caused by such operation. Therefore, it would have been obvious to combine D1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 44, D1 and C1 disclose the limitations of Claim 43.
D1 further discloses the below limitation:	wherein the first designated CC carrier frequency is a downlink frequency, and the configuration instructions further comprise an uplink frequency (D1 Fig 3A-3C and Par 104 discloses DL burst 305a and UL burst 335a in which the first UE 115 communicates).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1 and C1, to combine the aforementioned UE with configuring the UE to communicate in DL and UL as disclosed in D1. Configuring UL and DL upon initial UE configuration is more efficient when the UE is expected to use two-way communication with a base station as disclosed herein. Therefore, it would have been obvious to combine D1 and C1 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claim 45-50 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of independent Claim 45, namely “process one or more TBs/CBGs received from at least two UEs of the plurality of UEs in a single hybrid automatic repeat request process, wherein individual TBs/CBGs of the one or more TBs/CBGs have respective modulation coding schemes (MCSs)”, overcomes previously cited prior art by performing steps not recited in the prior art. Prior art does disclose applying a HARQ process on one or more TBs/CBGs (e.g. D1 Par 131) received from a single UE. Prior art fails to disclose applying a singular HARQ process to TBs/CBGs received from more than one UEs. The prior art also discloses applying a modulation and coding scheme (MCS) to a particular PDCCH (see D1 Par 90). However, prior art fails to disclose having a respective MCS for each of a plurality of TBs/CBGs. D1 recites MCS in general and it is not clear if it is a MCS directed to a particular TB, or a generic MCS applied to every TB. The language of Claim 45 is “one or more TB/s/CBGs” so it could be interpreted as a single TB with a respective MCS as disclosed in D1. However, the lack of prior art in the case of a plurality of TBs/CBGs with respective MCSs in addition to the aforementioned issues of applying a singular HARQ to TBs received from multiple UEs cannot be found in the prior art in any reasonable combination. For these reasons, Claim 45 is in condition for allowance. Dependent claims 46-50 are in condition for allowance for depending upon an allowable claim.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412